                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF OKLAHOMA

SETH HARVEY SPEED,                         )
                                           )
                     Petitioner,           )
                                           )
v.                                         )       No. CIV-18-962-R
                                           )
JOE M. ALLBAUGH,                           )
Director,                                  )
                                           )
                     Respondent.           )

                                          ORDER

       Petitioner filed this action seeking a Writ of Habeas Corpus. (Doc. No. 1). Pursuant

to 28 U.S.C. § 636(b)(1)(B) the matter was referred to United States Magistrate Judge Gary

M. Purcell for preliminary proceedings. On March 26, 2019, Judge Purcell issued a Report

and Recommendation wherein he recommended that the petition be denied and informed

Petitioner of his right to file an objection not later than April 15, 2019. The record reflects

that Petitioner has not filed an objection within the time limits prescribed in the Report and

Recommendation nor has he sought an extension of time in which to file his objection.

Accordingly, the Report and Recommendation is hereby ADOPTED in its entirety and the

Petition is DENIED. Judgment shall be entered accordingly.

       IT IS SO ORDERED this 24th day of April 2019.
